DLD-162                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 16-1089
                                       ___________

                            IN RE: KENDALL GARLAND,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                              (E.D. Pa. No. 2-14-cv-05329)
                      ____________________________________

                 Submitted Pursuant to Rule 21, Fed. R. App. P.
                              February 25, 2016
      Before: CHAGARES, GREENAWAY, JR. and SLOVITER, Circuit Judges

                                  (Filed: March 29, 2016)
                                         _________

                                        OPINION*
                                        _________

PER CURIAM

                                             I.

       Kendall Garland (“Garland”) petitions for a writ of mandamus to compel the

United States District Court for the Eastern District of Pennsylvania to rule on his petition

for a writ of habeas corpus under 28 U.S.C. § 2254. We will deny the petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       In September 2014, Garland filed his habeas petition in the Eastern District of

Pennsylvania. In November 2014, Garland requested a stay or termination without

prejudice. The District Court dismissed his petition without prejudice, and Garland filed

a revised habeas petition in April 2015. The District Court referred his petition to

Magistrate Judge M. Faith Angell in May for a report and recommendation. After several

motions filed by Garland and the respondents, Garland filed a second request for a stay of

the proceedings or voluntary dismissal without prejudice in July 2015. Magistrate Judge

Angell recommended dismissing his petition without prejudice. Shortly thereafter,

Garland filed objections to the report and recommendation (“R & R”) and sought to

withdraw his second request. Before the District Court could consider his objections,

Garland appealed from the R & R in September 2015. (C.A. No. 15-3303.)

       After Garland appealed, the District Court issued an order approving and adopting

the R & R. Garland appealed from this order (C.A. No. 15-3719), and this Court

dismissed both appeals for lack of appellate jurisdiction. The case remains pending in the

District Court, where Magistrate Judge Angell issued an R & R on February 16, 2016,

recommending that Garland’s habeas petition be denied and dismissed.

                                             II.

       The writ of mandamus is a “drastic remedy that a court should grant only in

extraordinary circumstances in response to an act amounting to a judicial usurpation of

power.” In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). Three
                                             2
conditions must be met before a petitioner should seek a writ of mandamus. Id. First, the

petitioner must have “no other adequate means to attain the relief” he seeks; second, the

right to have a writ of mandamus issued must be “clear and indisputable”; and the court

that would issue the writ is satisfied that mandamus is appropriate under the

circumstances. Id. at 378-79. A Court of Appeals may issue a writ of mandamus “on the

ground that undue delay is tantamount to a failure to exercise jurisdiction.” Madden v.

Myers, 102 F.3d 74, 79 (3d Cir. 1996), superseded on other grounds by 3d Cir. L.A.R.

24.1(c) (1997).

       Garland asks this Court to issue an order directing the District Court to decide his

habeas petition within 60 days or less. As set forth above, the District Court has not

unduly delayed Garland’s case. The docket shows that the District Court has taken steps

to properly adjudicate Garland’s habeas petition. Accordingly, we will deny Garland’s

petition for a writ of mandamus.




                                             3